Citation Nr: 0507871	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-28 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for dizzy spells.

3.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of shell fragment wound of the left knee 
with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant served under honorable conditions in the 
military from January 1938 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


REMAND

The veteran is claiming service connection for tinnitus and 
dizzy spells.  He claims that these disorders began during 
service when he was involved in combat.  Specifically, he 
describes an April 1945 incident in which his tank was hit by 
bazooka fire and he incurred shrapnel wounds to areas 
including the head.  VA examination was conducted in 
September 2002; however, there were no reported findings that 
concerned tinnitus or dizzy spells.  The Board finds that the 
veteran is a "combat" veteran within the meaning of 
38 U.S.C.A. § 1154(b).

The veteran is claiming that he should be granted an 
increased rating for his left knee disability.  A review of 
the record shows that the RO assigned a disability evaluation 
of 10 percent by a rating action in October 2002 under 
Diagnostic Codes 5010-5260.  

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).  It is not clear from the SOC if all 
manifestations were taken into consideration in assigning 
this disability evaluation.  For instance, the Board notes 
that the veteran may be rated separately under Diagnostic 
Code 7805 for a painful scar, and under Diagnostic Code 5257 
for instability.  

In this regard, a September 2002 VA examination noted tender 
scars.  

Moreover, the record contains VA clinical records that refer 
to instability.  VA outpatient records dated in January 2002 
show that the veteran reported left knee instability.  The VA 
examiner concluded that the veteran had degenerative disease 
that caused instability and increased risk in falling.  

Additionally, a VA examination was conducted in September 
2002.  The examiner indicated that there was lateral and 
medial stability with negative posterior draw sign for 
instability.  The McMurray's sign was negative.  However, the 
examiner indicated that a squatting maneuver was not 
attempted due to left knee pain and instability.  While it 
appears from testing that there is no evidence of ligament 
instability, in considering the conclusions of the January 
2002 VA examiner and the statements regarding the veteran's 
attempts at squatting, it is not clear if there is 
ligamentous instability or, if so, the degree of instability.  

The veteran should have a more comprehensive VA examination 
and the examiner should describe the degree of instability, 
as well as how pain, tenderness and other factors limit his 
left knee.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (1997) (functional loss may be due to pain, 
supported by adequate pathology.). 

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should schedule an examination 
concerning the veteran's claimed tinnitus 
and dizzy spells.  Any necessary tests 
and studies should be performed.  The 
examiner(s) must review any existing post 
service medical records, including all 
the service medical records on file on 
file.  Based on the medical records and 
examination, and assuming that the April 
1945 injuries occurred as described, the 
examiner(s) should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran has tinnitus 
and/or a disability manifested by 
dizziness, and if so, whether either 
disability is at least as likely as not 
(that is, a probability of 50 percent or 
better) related to his military service.  
If this cannot be medically determined 
without resorting to mere conjecture, 
this should be commented upon in the 
report.  The examiner(s) must provide a 
comprehensive report containing the 
rationale for the opinions expressed.  
The veteran's complete claims folder and 
a copy of this remand must be made 
available to the examiner(s).  

2.  The RO should schedule a VA 
examination to determine the nature and 
severity of the veteran's service-
connected left knee disability.  Any 
indicated diagnostic study should be 
accomplished.  The examiner should 
provide a comprehensive report.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) and stability 
testing.  The report should list all 
subjective complaints and objective 
findings in detail, particularly the 
examiner should address the extent of 
functional impairment attributable to any 
reported pain, fatigability, 
incoordination, or weakness.  The factors 
upon which the opinions are based must be 
set forth in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report

3.  The reports of the examinations, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folder.  The RO should 
readjudicate the claims, and with respect 
to the increased rating for the left knee 
disability, take into consideration the 
opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), and Esteban.  
The RO should address all the pertinent 
symptomatology and findings of the left 
knee disability; discuss specifically 
which diagnostic codes were taken into 
account; and indicate whether the 
assignment of separate evaluations was 
considered.  In other words, all factors 
that were weighed must be set forth in 
detail.

4.  If any benefit sought on appeal, for 
which a Notice of Disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental Statement of the Case (SOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




